Name: Commission Regulation (EEC) No 2068/89 of 11 July 1989 establishing the detailed rules for administering Community export quotas for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 196/1912. 7. 89 COMMISSION REGULATION (EEC) No 2068/89 of 11 July 1989 establishing the detailed rules for administering Community export quotas for certain types of non-ferrous metal waste and scrap THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitive quotas (*) and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 4249/88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap (2) sets Community quantitative export quotas for copper ash and residues and copper waste and scrap for 1989 ; Whereas detailed rules for the administration of these arrangements have been established for the period from 1 January to 30 June 1989 by Commission Regulation (EEC) No 1032/89 (3); Whereas detailed rules must be established for the administration of these arrangements for the period from 1 July to 31 December 1989 ; Whereas, in accordance with Article 3 of Regulation (EEC) No 4249/88, the allocation of quotas must take account of estimated requirements ; whereas in order better to estimate these requirements, any export opportu ­ nities that already exist for the products in question, have to be taken into account ; Whereas an adaptable and flexible method of adminis ­ tration must be provided for the Community reserve, ensuring all exporters equal and continuous access to the quotas until they are used up ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quantities allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Adminis ­ tration Committee set up by Regulation (EEC) No 1023/70, HAS ADOPTED THIS REGULATION : Article 1 1 . Between 1 July and 31 December 1989 export licences for the products referred to in Article 2 of Regulation (EEC) No 4249/88 shall be issued by the appropriate authorities of the Member States. 2. Each Member State shall inform the Commission within the first 20 days of each month of : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported under outward processing arrangements ; (d) the third country of destination. Article 2 Member States shall inform the Commission whether licences are issued as and when requests are received or once all requests have been examined together and shall pass on to the Commission the information referred to in Article 4 of Regulation (EEC) No 1023/70. Article 3 1 . The licences referred to in Article 1 shall be issued up to the available quantities referred to in Article 3.1 of Regulation (EEC) No 1032/89, supplemented by quantities drawn from the Community reserve by virtue of Article 4 of the said Regulation . 2. The remainder of the quotas fixed by Regulation (EEC) No 4249/89, i.e. 16 600 tonnes for ash and residues of copper alloys and 1 8 565 tonnes for waste and scrap of copper and copper alloys, shall constitute the Community reserve. Article 4 1 . Member States shall communicate before 31 July 1989 an estimate of their additional requirements over and above the quantities referred to in Article 3.1 . These communications should include the information available concerning the quantities requested by each of the exporters and the opportunities for exporting which had been made available to them over the preceding 18 months. (') OJ No L 124, 8 . 6. 1970, p . 1 . 0 OJ No L 373, 31 . 12. 1988, p. 53. 0 OJ No L 110, 21 . 4. 1989, p. 24. No L 196/20 Official Journal of the European Communities 12. 7. 89 2. The Commission shall determine, taking into account the communications referred to in paragraph 1 , the supplementary quantities which each Member State may use from the reserve, and will notify each Member State concerned. It shall also inform Member States of the extent to which the reserve has been used up. 3 . The Commission may invite the Member States to renew the communications referred to in paragraph 1 within a deadline which it shall determine in function of the exhaustion of the reserve, and will proceed with the notifications and information referred to in paragraph 2. 3. Member States shall charge exports of the said goods against their quantities as and when such goods are presented to the customs authorities under cover of export licences or customs export documents. 4. The extent to which a Member State has used up its quantities shall be determined on the basis of exports charged in accordance with paragraph 3. Article 6 1 . Member States shall notify the Commission of the fraction, not utilized by 31 October 1989, of the quantities which they were allocated by virtue of Articles 3 and 4. 2. The Commission shall fix, in function of the needs communicated to it, the non-utilized quantities which must be set aside for the Community reserve . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, It shall be applicable until 31 December 1989 . Article 5 1 . Member States shall take all measures necessary to ensure that the opening of supplementary quantities does not provoke any interruption in the charging of exports against the Community quantitative quota. 2. Member States shall ensure that exporters of the said goods established in their territory have free access to the quantities allocated to them. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989 . For the Commission Frans ANDRIESSEN Vice-President